107 F.3d 5w
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Robert J. SCARETTA, a/k/a Robert Scaretta;  Susanna M.Scaretta;  a/k/a Susanna Scaretta;  and VincentGraff, Defendants-Appellants,Peter LYSOHR, Defendant.
No. 96-1151(L).
United States Court of Appeals, Second Circuit.
Feb. 12, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION